Citation Nr: 0418906	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for gastroesophageal 
reflux disease with gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to June 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's gastroesophageal reflux disease with 
gastric ulcer was manifested by occasional episodes of 
abdominal pain, heartburn and nausea, but was shown to have 
resolved in 2002 with medication.


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
gastroesophageal reflux disease with gastric ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.113, 
4.114, Diagnostic Codes 7305, 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to a compensable evaluation 
for his service-connected gastroesophageal reflux disease 
with a gastric ulcer.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision dated in February 2001, a statement of the case 
issued in April 2001, a supplemental statement of the case 
issued in March 2003, as well as various letters by the RO.  

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The statement of the case 
and supplemental statement of the case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decision, statement of 
the case and supplemental statement of the case advised the 
veteran of the evidence necessary to support his claim.  
Letters by the RO dated in October 2001 and May 2003 also 
notified the veteran of the respective duties of the VA and 
of the veteran in obtaining that evidence.  Therefore, the 
Board finds that the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute have been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the veteran receiving 
notice of the VCAA.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  While 
the notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, it fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In a December 2001 
statement, moreover, the veteran specifically stated that he 
was unaware of any additional evidence in support of his 
claim.  Under these circumstances, the Board finds that the 
veteran will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran was also afforded several VA 
compensation examinations to determine the nature and 
severity of his gastroesophageal reflux disease with gastric 
ulcer, both of which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims he is entitled to a compensable evaluation 
for his service-connected gastroesophageal reflux disease 
with gastric ulcer.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The RO initially evaluated the veteran's 
gastroesophageal reflux disease with gastric ulcer under 
Diagnostic Code (DC) 7346 for hiatal hernia.  Under DC 7346, 
a 10 percent evaluation is assignable for a hiatal hernia 
"with two or more of the symptoms for the 30 percent 
evaluation of less severity."  A 30 percent evaluation is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is assignable for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.

The RO also considered DC 7305 for duodenal ulcer.  Under 
this code provision, a 10 percent evaluation is warranted for 
a duodenal ulcer which is mild, with recurring symptoms once 
or twice a year.  A 20 percent evaluation is warranted for 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent 
evaluation is warranted when the disorder is moderately 
severe; that is, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation is provided for a severe ulcer manifested by pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305.

The Board notes that the RO properly evaluated the veteran's 
gastroesophageal reflux disease with gastric ulcer as one 
disability.  The Board notes that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated by the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. 38 C.F.R.           § 
4.113.  As such, the veteran's gastroesophageal reflux 
disease with gastric ulcer have been rated together using the 
predominant disability.

B.  Factual Background

The record shows that the veteran developed epigastric pain 
as a result of taking medication for his service-connected 
migraine headaches.  The diagnosis was gastroesophageal 
reflux disease.  As a result, an August 1997 rating decision 
granted service connection and assigned a noncompensable 
(zero percent) evaluation for gastroesophageal reflux 
disease.  This disability was eventually recharacterized as 
gastroesophageal reflux disease with gastric ulcer.  The 
veteran now claims that this condition warrants a compensable 
disability evaluation. 

VA outpatient treatment records dated in 1998 show that the 
veteran was seen for epigastric pain.  In January 1998, the 
veteran reported a one month history of upper gastric pain, 
but denied nausea, vomiting, diarrhea, a change in bowel 
habits, and bleeding.  The diagnosis was gastritis.  An upper 
GI series performed in March 1998 revealed minimal 
gastroesophageal reflux, as well as slight thickening of 
folds and irregularity, greater in the proximal duodenum and 
slightly in the stomach, suggestive of duodenitis and minimal 
gastritis.  

The veteran was afforded a VA compensation examination in 
November 2000 to determine the nature and severity of his 
gastroesophageal reflux disease.  During the interview, the 
veteran said he continued to suffer from episodes of 
heartburn with nausea, especially at night and while lying 
down.  He stated that heartburn was sometimes relieved with 
Zantac.  He denied vomiting and said he had never experienced 
any melena, hematochezia, or hematemesis.  He also denied 
chest pain, shortness of breath, dyspnea on exertion, and 
palpitations.  He indicated he had lost five pounds in less 
than a year.  Objectively, the abdomen was soft, bowel sounds 
were present, and there was no evidence of any 
hepatosplenomegaly.  The examiner's diagnostic impression was 
"history of gastroesophageal reflux disease since Jan 97 who 
continues to have symptoms of heartburn at night which at 
times is relieved with Zantac."  The examiner later added 
that an upper GI series performed in December 2000 revealed 
minimal gastroesophageal reflux and a peptic ulcer within the 
duodenal bulb. 

The veteran was treated by VA in November 2000 for complaints 
of depression.  It was noted at that time that the veteran 
experienced increased gastrointestinal distress, namely 
stomach discomfort and nausea, after being started on Zoloft.  
The veteran was admitted to a VA facility in December 2000 
for suicidal ideation.  A diagnosis of GERD (gastroesophageal 
reflux disease) was also noted at that time.  However, the 
veteran denied nausea, vomiting, constipation, diarrhea, and 
hematemesis.  A physical examination revealed that bowel 
sounds were present, and that the veteran's abdomen was soft 
and nontender with no masses.   

The veteran received additional VA outpatient treatment from 
2001 to 2002 for epigastric pain.  In February 2001, the 
veteran was diagnosed with GERD/duodenal PUD with positive 
H/Pylori serum test.  In April 2001, a clinician attributed 
the veteran's stomach pain to Motrin, which was discontinued.  
A June 2001 entry noted the veteran's complaints of abdominal 
cramping with bright red blood in his stool.  The diagnoses 
included GERD with history of duodenal PUD and positive H. 
Pylori serum test, suspected irritable bowel syndrome, and 
suspected internal rectal hemorrhoid.  An upper GI series 
performed in June 2001 was within normal limits.  When seen 
in March 2002, the veteran reported abdominal pain and 
cramping, but denied nausea, vomiting and weight loss.  The 
diagnosis was history of duodenal PUD with positive H. 
Pylori.  The clinician suspected that the veteran's stomach 
pain was due to medication from migraines.  In March 2002, it 
was noted that the veteran weighed 163 pounds.  
Parenthetically, the Board points out that a June 1997 
separation examination report noted that the veteran weighed 
160 pounds. 

When examined by VA in August 2002, the veteran reported 
occasional heartburn at night after eating spicy food.  
However, he reported no problem with heartburn since recently 
being started on Aciphex.  He denied weight loss as well as 
melena, hematochezia and hematemesis.  A physical examination 
revealed that the veteran's abdomen was soft, bowel sounds 
were present, with no evidence of any hepatosplenomegaly.  
The examiner noted that an upper GI series performed in June 
2001 was within normal limits.  The examiner concluded with a 
diagnosis of "history of GERD which is completely resolved 
now.  The [veteran's] recent upper GI series showed no 
evidence of any GERD or any hiatal hernia.  The upper GI 
series was within completely normal limits.  Currently the 
[veteran] has no residuals.  The [veteran's] symptoms of 
heartburn are completely relieved with AcipHex."  

In December 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge concerning the severity of 
his gastrointestinal disorder.  The veteran stated that his 
gastrointestinal symptoms included stomach pain, nausea, 
cramps, and loss of appetite.  He said his symptoms were 
worse at night and that his weight would fluctuate between 
157 and 175 pounds.  He said he was a full-time student and 
that his gastrointestinal symptoms caused him to miss school 
approximately four times a month.  He indicated that a VA 
physician had told him he was anemic but was unable to 
identify the underlying cause.  The veteran denied any 
inpatient care or emergency room visits in the last several 
years due to his gastrointestinal symptoms.  



C.  Analysis

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's 
gastroesophageal reflux disease with gastric ulcer under all 
applicable diagnostic criteria.  As noted above, DC 7346 
provides a 30 percent evaluation for a hiatal hernia 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned "with two or more of the symptoms for the 30 
percent evaluation of less severity."  The facts of this 
case, however, do not show that the veteran suffers from two 
or more of the symptoms listed for a 30 percent evaluation.  
In this regard, the veteran's only symptoms involve stomach 
pain, pyrosis (heartburn) and occasional nausea.  However, 
the veteran has not reported dysphagia (difficulty 
swallowing), regurgitation, or substernal or arm or shoulder 
pain.  Moreover, a VA examiner in August 2002 noted that the 
veteran's symptoms, including heartburn, had completely 
resolved with medication.  Thus, a compensable evaluation for 
the veteran's gastroesophageal reflux disease with gastric 
ulcer is not warranted under DC 7346.  

The Board also finds that the preponderance of the evidence 
is against a compensable evaluation under DC 7305.  As noted, 
a 10 percent evaluation is warranted for a duodenal ulcer 
which is mild, with recurring symptoms once or twice a year.  
The evidence in this case, however, does not show that the 
veteran suffers from an ulcer, with recurring symptoms every 
year.  Although a GI series performed in December 2000 
revealed a peptic ulcer within the duodenal bulb, an upper GI 
series performed in June 2001 was within normal limits.  The 
August 2002 VA examination report also noted that the 
veteran's symptoms had completely resolved.  In addition, no 
medical evidence shows that the veteran is anemic or that he 
has experienced any weight loss.  Although the veteran 
testified that a VA physician had diagnosed anemia, no such 
diagnosis is contained in the record.  The Board also notes 
that the veteran weighed 160 pounds in June 1997 and 163 
pounds in March 2002.  Accordingly, a compensable evaluation 
for the veteran's gastroesophageal reflux disease with 
gastric ulcer is not warranted under DC 7305.

In conclusion, the medical evidence of record clearly shows 
that the veteran's gastroesophageal reflux disease with 
gastric ulcer has fully resolved.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's 
gastroesophageal reflux disease with gastric ulcer has 
markedly interfered with his employment or required frequent 
periods of hospitalization.  The record shows that the 
veteran is unable to work due to his service-connected 
migraine headaches, rated as 50 percent disabling, as well as 
his service-connected depression, rated as 30 percent 
disabling.  In a June 2001 letter, for example, a VA 
physician stated that the veteran had to withdraw from school 
because of his severe migraine headaches.  A VA examiner in 
August 2002 also stated that the veteran's gastroesophageal 
reflux disease did not cause any impairment.  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

A compensable evaluation for gastroesophageal reflux disease 
with gastric ulcer is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



